Citation Nr: 0605541	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  04-44 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied entitlement to 
service connection for sarcoidosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the claimant 
if further action is required on the claimant's part.



REMAND

The Board has determined that this matter must be remanded 
for compliance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

In part, the VCAA requires that VA apprise the claimant of 
what evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

In a September 2003 VCAA advisement letter, the RO referenced 
the veteran's claims of service connection for a right knee 
injury and sarcoidosis in its introduction.  However, it 
failed to advise the veteran of the need to submit competent 
medical evidence linking the disorder to an incident of 
military service, and only later advised that the veteran 
should submit recent medical reports.  That the veteran could 
have been misadvised as to establishing service connection is 
suggested by the fact that he submitted medical treatment 
reports, without a competent medical nexus opinion.  The 
claim will be remanded for a correct VCAA notification.

Further, the November 2004 Statement of the Case did not 
apprise the veteran of the complete law relative to 
substantiation of his claim.  Although it noted that no 
medical opinion evidence had been submitted by the veteran to 
link the disorder to service, it did not apparently consider, 
or discuss the apparent denial of presumptive service 
connection.  Certain chronic diseases, such as sarcoidosis, 
are subject to presumptive service connection if manifest to 
a compensable degree within one year from separation from 
service. 38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. 
§ 3.309(a) (2005). 

The veteran submitted copies of medical records indicating 
that at some point in early 1965, he had a recurrence of 
lumps of the skin, apparently previously excised.  
The law provides in this regard that with a chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  This does not mean that any 
manifestation of joint pain will permit service connection of 
arthritis first shown as a clear-cut entity at some later 
date.  38 C.F.R. § 3.303(b).  

However, the law further provides that no presumptions may be 
invoked on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period.  This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 
3.307(c).

The record shows that in July 2003, the veteran submitted a 
statement that he noticed a BB-sized growth near his left 
sideburn in about 1960 and that this growth was diagnosed as 
sarcoidosis and treated in about 1964.  In August 2003, as 
supporting evidence for his sarcoidosis claim, the veteran 
submitted private medical records from the Mayo Clinic in 
Rochester, Minnesota, dated April 1968, documenting the 
excision of several enlarged submandibular lymph nodes that 
were diagnosed as sarcoidosis.  

The development of the veteran's disorder is thus unclear and 
non-medically trained adjudicators may not rely upon their 
own untrained medical opinion.  Allday v. Brown, 7 Vet. App. 
517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Because the law requires a thorough and contemporaneous 
medical examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, and because the November 2003 VA examination bears 
no information as to the etiology of the veteran's disorder, 
this matter will be remanded.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO will advise the appellant and 
through his representative of what 
evidence would substantiate his claim in 
accordance with the provisions of the 
VCAA; of the allocation of responsibility 
for providing such evidence; and further 
advise the veteran to provide any 
information in his possession that bears 
upon the sarcoidosis disorder.  
Contemporaneous with this advisement, the 
RO should ascertain if the appellant has 
received any VA, non-VA, or other medical 
treatment for the disorder(s) at issue 
that is not evidenced by the current 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  

2.  After obtaining all relevant records 
reasonably identified by the veteran or 
otherwise obtaining all information, the 
RO should afford the veteran a 
comprehensive medical examination, to be 
conducted by a qualified physician, 
accompanied by review of the veteran's 
claims folder, which must be acknowledged 
in any report generated as a result of 
this remand.  The examiner should express 
an opinion as to whether there was shown, 
by acceptable medical or lay evidence, 
characteristic manifestations of 
sarcoidosis within one year of separation 
from service, or at some point shortly 
thereafter which may indicate that 
sarcoidosis was incurred in military 
service.  

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claim on both a direct 
and presumptive service connection basis.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Although the 
RO/AMC will advise the veteran of the need to submit: 
(1) competent evidence of an injury in military service or a 
disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event, the Board takes this opportunity to advise 
the veteran that such evidence is required.  Pond v. West, 12 
Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998).  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The appellant is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


